 IIItheMatters of PACIFIC STEAMSHIP COMPANY, AMERICAN-HAWAIIAN STEAMSHIP COMPANY, AMERICANMAILLINE,LosANGELES-SAN FRANCISCO NAVIGATION COMPANY, J. H. BAXTTR &COMPANY, BEADLE STEAMSHIP COMPANY, W. R. CHAMBERLIN &COMPANY, Coos BAY LUMBER COMPANY, DOLLAR STEAMSHIP LINES,S. S. FREEMAN & COMPANY, GRACE LINE, INC., JAMES GRIFFITHS &SONS, INC.,HAMMOND SHIPPING COMPANY, KINGSLEY COMPANY,LA*RENCE PHILIPS STEAMSHIP COMPANY, MCCORMICK STEAMSHIPCOMPANY (two cases, Nos. R-81 and R-82), MOORE MILL & LUMBERCOMPANY, NATIONAL STEAMSHIP COMPANY, NELSON STEAMSHIP COM-PANY, CHARLES NELSON COMPANY, OCEANIC & 'ORIENTAL NAVIGATION'COMPANY, OGDEN COMPANY, OLSON STEAMSHIP COMPANY, PARAMINOLUMBER COMPANY, SCHAFER BROS. STEAMSHIP LINES, STATES STEAM-SHIP COMPANY, SUDDEN & CHRISTENSON (two cases, Nos. R-93 andR-94), SWAYNE & HOYT, UNITED FRUIT COMPANY, MATSON LINES,J.R. HANIFY COMPANY, A. B. JOHNSON LUMBER COMPANY, E. K.WOOD LUMBER COMPANY, J. RAMSELIUS, HART WOOD LUMBER COM-PANY, DISPATCH STEVEDORING & CONTRACTING COMPANY, E. L. REITZCOMPANYandSAILORS' UNION OF THE PACIFICCases ,Nos. R-64 to R-76, inclusive, R-79 to R-102, inclusive,R-104 and R-105Decided September 10, 1936WaterTransportation Industry-Representation:no controversy as to ; recog-nition of and negotiation with representatives byemployer-Petition for In-vestigation and Certification;no action taken with respect to where no con-troversy concerning representation of employees exists.Mr. Bertram Edisesfor the Board.Mr. Gregory A. Harrison, Mr. David C. Dunlap,andMr. William0. Crim,of San Francisco, Cal., for Pacific Steamship Co., Ameri-can-HawaiianSteamship Co., American Mail Line, Los Angeles-San FranciscoNavigation Co., Coos Bay Lumber Co., Dollar Steam-ship Lines, Grace Line, Inc., Kingsley Co., McCormick SteamshipCo.,National Steamship Co., Nelson Steamship Co., Charles NelsonCo.,Oceanic & Oriental Navigation Co., States Steamship Co.,Sudden & Christenson, Swayne & Hoyt, United Fruit Co., and Mat-son Lines.214 DECISIONS AND ORDERS215Mr. Nat Levin,of San Francisco, Cal., for J. H. Baxter & Co.,Beadle Steamship Co., W. R. Chamberlin & Co., S. S. Freeman &Co., James Griffiths & Sons, Inc., Hammond Shipping Co., LawrencePhilips Steamship .Co., McCormick Steamship Co., Moore Mill &Lumber Co., Charles Nelson Co., Olson Steamship Co., ParaminoLumber Co., Shafer Bros. Steamship Lines, Sudden & Christenson,J. R. Hanify Cd., A. B. Johnson Lumber Co., E. K. Wood LumberCo., J. Ramselius, Hart Wood Lumber Co:, Dispatch Stevedoring& Contracting Co., and E. L. Reitz Co.Mr. Aaron SapiroandMr. Milton D. Sapiro,of San Francisco,Cal., for Sailors' Union of the Pacific.Mr. John L. McNabandMr. Robert R. Littler,of San Francisco,Cal., for International Seamen's Union.Mr. H. P. Melnikow,of San Francisco, Cal., for Pacific CoastMarine Firemen's Oilers', Watertenders' & Wipers' Association andMarine Cooks and Stewards Association of the Pacific Coast.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn May 21, 1936, the Sailors' Union of the Pacific, hereinafterreferred to as S. U. P., filed 34 petitions with the Regional Directorfor the Twentieth Region alleging that a question affecting com-merce had arisen concerning the representation of the sailorsemployed by Pacific, Steamship Company, American-HawaiianSteamshipCompany,AmericanMailLine,LosAngeles-SanFrancisco Navigation Company, J. H. Baxter & Company, BeadleSteamship Company, W. R. Chamberlin & Company, Coos BayLumber Company, Dollar Steamship Lines, S. S. Freeman & Com-pany, Grace Line, Inc., James Griffiths & Sons, Inc., HammondShipping Company, Higgins Company, Hobbs Wall Company,KingsleyCompany,LawrencePhilipsSteamshipCompany,McCormick Steamship Company,' Moore Mill & Lumber Company,National Steamship Company, Nelson Steamship Company,2 CharlesNelson Company,2 Oceanic & Oriental Navigation Company, Ogden1 Two petitions were filed in these cases, one applicable to operations of off-shorevessels,the other to operations on coastwise vessels'An older of the United States District Court for the Northern District of California,No 27277-S, dated May 15, 1936, appointed a trustee for the Charles Nelson Companyand its subsidiary,the Nelson Steamship Company, in reorganization proceedings underSec. 77B of the Bankruptcy Act. Such an order has been held not to suspend or inter-fere with a proceeding 'under the National Labor Relations Act. SeeIn the Matter ofEnglander Spring Bed Company, Inc,decided July 1, 1936, by the United States DistrictCourt,Eastern District of New'York.` 216NATIONAL LABOR RELATIONS BOARDCompany, Olson Steamship Company, Paramino Lumber Company,Schafer Bros. Steamship Lines, States Steamship Company, Sud-den & Christenson, Swayne & Hoyt, Matson Lines," and UnitedFruit Company,4 and requesting investigations and certifications ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, approved July 5, 1935.On June 29, 1936, the National Relations Board, hereinafter re-ferred to as the Board, authorized the Regional Director for-theTwentieth Region to conduct an investigation in each of the abovecases and to provide for an appropriate hearing in connection there-with.OnJuly1, 1936, the Regional Director issued and duly servedon each of the Companies notices of a hearing ' to be' held' in SanFrancisco, California, on July* 20, 1936.Copies of the notices ofhearing were duly served upon S. U. P., the International Seamen'sUnion, hereinafter referred to as I. S. U., the Pacific Coast MarineFiremen, Oilers,Watertenders and Wipers Association, hereinafterreferred to as the Firemen, and the Marine Cooks and StewardsAssociation of the Pacific Coast, hereinafter referred to as theStewards.Pursuant to the notices of hearing, a hearing was held in SanFrancisco, California before Charles A.Wood, a Trial Examinerduly designated by the Board, on July 20 and 21, 1936.All of thecompanies were represented at the hearing.At the beginning ofthe hearing counsel for S. U. P. asked leave to file additional peti-tions concerning the representation of sailors employed by J. R.Hanify Company, A. B. Johnson Lumber Company, E. K. WoodLumber Company, J. Ramselius, Hart Wood Lumber Company,Pacific Lumber Company, Dispatch Stevedoring & ContractingCompany and E. L. Reitz Company. All parties agreed that theseCompanies be considered parties to the proceedings.The represent-ative of these Companies also waived notice.During the course ofthe hearing formal petitions respecting these Companies were offeredand received in evidence.Upon motion of counsel for S. U. P. thepetitions concerning the representation of sailors employed by Hig-gins Company, Hobbs Wall Company and Pacific Lumber Companywere withdrawn during the hearing, when it was discovered thattheseCompanies are engaged in intrastate activities only.Thepetitions having been withdrawn, this decision does not cover, thesethree Companies.1 Two petitions were filed in these cases, one applicable to operations of offJshorevessels, the other to operations on coastwise vessels.*Comprising Matson Navigation Company, Matson Steamship Company and OceanicSteamship Company.4 Thenamesof several of these companies were incorrectly stated in the petitions. DECISIONS AND ORDERS217S.U. P., I. S. U., the Firemen and the Stewards were also repre-sented at the hearing.The petitions filed had alleged that I. S. U.,claimed to represent the sailors, but no mention had been made inthe petitions of the Firemen or the Stewards.Upon the theory thatthe Firemen and the Stewards were "directly affected" by the inves-tigations, within the meaning of Article III, Section 3, of the Board'sRules and Regulations-Series 1, as amended,5 the Regional Directoralso sent copies. of the notice of hearing to them.The representa-tive of the Firemen and the Stewards took the position that havingreceived notice, they were parties to the proceeding, as providedin the Section just cited.Counsel for S. U. P. objected to the par-ticipation of these groups on the grounds that they had no interestand that to allow them to participate would becloud the investiga-tion.The Trial Examiner treated the appearance of the Firemenand the Stewards as a petition to intervene and reserved ruling onthe petition, granting the representative of the Firemen and theStewards the right to participate fully in the hearing until suchtime as a ruling was made on the petition to intervene. Subse-quently, however, the representative of the Firemen and the Stew-ards withdrew from the hearing, so that no ruling on the petitionwas ever made. The interest of the Firemen and the Stewards in'the proceeding was protected when counsel for the Board at thedirection of the Trial Examiner called officials of the Firemen andthe Stewards to testify as witnesses for the Board.By stipulation of all parties concerned it was agreed that onerecord of the hearing should be made and that the testimony ad-duced should be deemed applicable to each of the cases.Counsel'for I. S. U. moved that the petitions be dismissed on the groundthat the Board had no jurisdiction.This motion was denied.Manyobjections were made to the introduction of evidence.On August 14, 1936, pursuant to permission previously grantedby the Board at the request of counsel for I. S. U., a brief wasfiled on behalf of I. S. U. At the same time, counsel for I. S. U.filed a formal motion that the hearing be reopened for the purposeof taking further evidence.On August 27, 1936, the Board issued and duly served notice uponthe representatives of all the interested parties that a further hear-ing would be held. Pursuant to the notice of hearing, a furtherhearing was held in San Francisco, California on September 2, 3and 4, 1936, before Alice M. Rosseter, Regional Director for theTwentieth Region, duly designated to act as Trial Examiner.I.S.U., S. U. P. and the Companies herein involved were repre-a The reason for and extent of this interest will appear more fully hereafter. 218NATIONAL LABOR RELATIONS BOARDseatedat the hearing. I. S. U. moved that the hearing be postponedin view of the inability of Ivan Hunter, Secretary-Treasurer ofI.S.U., to attend.The motion was denied by the Trial Examiner.Again, many objections were made to the introduction of evidence.Full opportunity to be heard,to examine and cross-examine wit-nesses and to introduce evidence bearing on the issues was affordedall parties at both hearings.The Board has reviewed the rulings ofthe Trial Examiners on the motions and objections and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the evidence adduced at the hearings and from the entire-,record now before it, the Board makes the following :FINDINGS OF FACTI.THE COMPANIESA stipulation entered into on behalf of all the parties, and madepart of the record, sets forth that each of the Companies"is and at all times sinceJuly 5,1935, has continuously beenengagedat a place of business in the City and County of SanFrancisco,State of California,in operating merchant vesselsof American registry for the transportation of freight and/orpassengers between ports in the State of California and portselsewhere in the United States or in foreign countries."The employees as to whom petitioner Sailors' Union of thePacific seeks to be certified as collectivebargainingrepresenta-tive in the instant cases are members of the crews of the ves-sels operated by said companies in interstate and/or foreigncommerce, being those unlicensed seamen who comprise the deckdepartments of said vessels."All and singular said employees perform services whichare actually a part of the operation of said vessels in interstateand/or foreign commerce,and whichare essential to the mainte-nance of the efficiency, safety and operationof said vessels."We find that each of the Companies herein involved is engagedin traffic, commerce and transportation between the States and be-tween the United States and foreign countries.The sailors em-ployed on the vessels of the Companies herein involved are directlyengaged in such traffic, commerce and transportation.II.THE UNIONSSailors'Union of the Pacific is a labor organization which wasorganized in 1885. It maintains its principal office at San Fran- DECISIONS AND ORDERS219Cisco, California.It has branch offices, with separate memberships,at Seattle and Aberdeen, Washington; Portland, Oregon; San Pedro,California; and Honolulu, Territory of Hawaii.S.U. P. has juris-diction over three classes of sailors-petty officers, able-bodied sea-men and ordinary seamen.. Its present membership is about 6800 to7000 persons.In 1892, I. S. U., also a labor organization, was organized underthe name of National Seamen's Union by S. U. P. and by the GreatLakes Sailors' Union. In about 1896 the name of the NationalSeamen's Union was changed to the International Seamen's Union,the International being a member of the American Federation ofLabor.In 1902 I. S. U. granted a charter to S. U. P., S. U. P.thereby becoming a district union of I. S. U. and through I. S. U.affiliatedwith the American 'Federation of Labor.The Firemenand the Stewards are each a district union of I. S. U. and continueto exist as such at the present time.S. U. P. remained a district union of I. S. U. until January 27, 1936,when I. S. U. in its Convention, meeting in Washington, D. C., tookaction which is alleged to have resulted in the revocation of thecharter of S. U. P. Shortly after this William, Green, Presidentof the American Federation of Labor, directed that S. U. P. be sus-pended from affiliation with the City Labor Councils of San Fran-cisco and San, Pedro, California, Portland, Oregon and, Seattle,Washington, and the California, Oregon and Washington StateFederations of Labor, on the basis that revocation of the charter ofS.U. P."means that said Sailors' Union is no longer affiliated with theInternational Seamen's Union of America and has no standingwith the American Federation of Labor. It cannot be repre-sented in any state federation of labor or city central bodychartered by the American Federation of Labor."On March 2, 1936, S. U. P. filed a bill in equity in the SuperiorCourt of the State of California in and for the City and Countyof San Francisco.This bill in equity asked the Court to determinethat the alleged revocation of the charter of S. U. P. by I. S. U.be declared null and void for the reasons,inter alia,that S. U. P.had not been given notice of the charges nor been granted a hearingprior to the revocation of the charter, and that the revocation hadbeen effected by delegates improperly chosen under the constitutionof I. S. U. and therefore without authority to act. S. U. P. alsorequested other affirmative relief.The Superior Court has granteda temporary injunction against I. S. U., but no final hearing hasyet been held. 220NATIONAL LABOR RELATIONS BOARDOn May 1, 1936, I. S. U. notified S. U. P. that in light of theallegations of S. U. P. that it had had no notice of the chargesand that no hearing had been granted, which allegations I. S. U.'denied to be true, a further hearing, would be held in Chicago, Illi-nois on May 25, 1936, on the charges set forth in the notice and com-manded S. U. P. to attend. Shortly thereafter Harry Lundeberg,Secretary-Treasurer of S. U. P., wrote a letter on behalf of S. U. P.to I. S. U.This letter stated that in view of the position of I. S. U.that the charter of S. U. P. had been revoked on January 27, 1936,as evidenced' both in the prosecution of six suits in the courts ofCalifornia e and in the answer' filed by I. S. U. to the bill in equityfiled by S. U. P., I. S. U. no longer held the power either to com-mand S. U. P. to appear nor to'conduct a hearing to try S. U. P.for alleged violations of the' constitution of I. S. U.The letterfurther stated that a new constitution had been illegally adopted byI. S. U. in February, 1936, and that the Executive Council before whichthe hearing was scheduled to be' held had no authority' to revoke thecharter 'of S. U. P., either under the new, constitution or under theold.Despite the failure of S. U. P. to attend, the Executive Councilheld a hearing in Chicago on May 25, and on May 26, for the secondtime, took the steps considered necessary to revoke the charter ofS.U. P.Although no legal steps have yet been taken by S. U. P.to challenge the validity of this revocation, counsel for S. U. P.indicated that such steps would be taken as soon as the suit con=cerning the alleged expulsion on January 27, 1936, had been decided.Negotiations between I. S. U. and S. U. P. for the restoration ofthe charter of S. U. P. have been carried on between these parties atleast since July 24, 1936, and perhaps before.Proposals for rein-statement were submitted to S. U. P. by I. S. U. on July 24, 1936, butwere rejected by S. U. P. The rejection was made by a standingvote of members, in meetings in Seattle and Aberdeen, Washington;Portland, Oregon; San Francisco and San Pedro, California; andHonolulu, Territory of Hawaii.On August 10, 1936, I. S. U. wasnotified that its proposals had been rejected.At the same timeS.U. P. submitted counter proposals to I. S. U.No official actionhas yet been taken by I. S. U. in accepting or rejecting these counterproposals.While negotiations between I. S. U. and S. U. P. haveapparently reached an impasse, the possibility of a voluntaryreassociation is not precluded.0A suit by I. S. U. against S. U. P. in the United States District Court to recoverproperty and funds;a suit in the Superior Court of the State of California for thesame purpose;four suits by I. S. U. against four banks holding funds of S. U. P. tosecure the funds so held. DECISIONS AND ORDERS221III.QUESTION CONCERNING REPRESENTATIONA. The position Of the employersIn the fall of 1934 the National Longshoremen's Board appointedby the President of the United States under Public ResolutionNo. 44, held that the entire unlicensed personnel employed on vesselsconstituted a unit appropriate for the purposes of collective bar-gaining.The unlicensed personnel consists of sailors, firemen andcooks, who are eligible, respectively, for membership in S. U. P., theFiremen and the Stewards.Each of these groups was at that timea district union of I. S. U.The Longshoremen's Board also certifiedI.S.U. as the representative of the entire unlicensed personnel.Pursuant to this certification, the shipowners, including some ' ofthose herein involved, entered into contracts with I. S. U.,7 whichcontracts were also signed by S. U. P., the Firemen and the Stewards.The contracts, which covered wages, hours and working conditionsof the sailors, firemen and cooks, provided for arbitration of provi-sions on which there was disagreement.The award of the arbitra-,tors on such provisions was made part of the contracts.The ' con-tracts provide,inter alia,that the contracts will be binding uponthe parties from the date of signing until September 30, 1935, and"shall be considered as renewed from year to year thereafter betweenthe parties hereto, unless any party to any such agreement shall givewritten notice to the other of its desire to terminate or amend suchagreement . . . at least thirty (30) days prior to the expirationdate. . ."These contracts were renewed from September 30, 1935, toSeptember 30, 1936, by the failure of any of the parties to terminatethem.Shortly after the alleged revocation of the charter of S. U. P. onJanuary 27, 1936, by I. S. U., approximately 6,800 sailors on thePacific coast signed pledge cards stating :"The undersigned is a member of the Sailors' Union of thePacific."I desire to continue all activities of the SAILORS' Unionthrough an Emergency Committee, to be composed of the samemen who are officers of the Union under the Secretary-Treasurer."I authorize such committee to do all the things for me whichthey did or, could do as officers of the Union."I authorize the Committee and the Emergency Officers tocollect from me regularly an amount equal to the DUES of theSailors'Union; and to issue receipts-therefor; and to use the7 Twocontracts were made, one with steam schooner operators, the other with off-shoreoperators. 222NATIONAL LABOR RELATIONS BOARDmoney as they may consider proper for the needs and purposesand for the expenses and obligations of the Committee or themembers of the Sailors' Union, without limitation; and to reportall expenditures at the end of the Emergency as the Committeemay decide; and to take all the steps necessary or advisable to-adjust with the Sailors' Union all obligations for dues equal tothe payment made hereunder -to the Emergency Committee of theSailors' Union."I also authorize the Committee to hold meetings; to conductbusiness; to represent me in all matters and activities that theCommittee and the Officers could do or.transact as Officers of theSailors' Union, without limitation."At about the same time these pledges were being signed, or shortlythereafter,Lundeberg telephoned the shipowners and stated thatS.U. P. was operating as usual and that its office was open if theywanted men.8The shipowners informed Lundeberg that they had acontract with I. S. U. and could not recognize S. U. P.On June26, 1936, letters were sent by S. U. P. to 18 of the Companies hereininvolved, stating :"The agreement made with your company and on behalf ofthe Sailors Union of the Pacific will soon expire."It will shortly be necessary, that a new agreement be nego-,tiated to take effect on the expiration of the present agreement."The Sailors Union of the Pacific is ready and willing to Ne-gotiate such an agreement with you on behalf of its members,and feels that such negotiations ought to get under way withoutdelay."Will you kindly advise us immediately whether we may meetwith you and negotiate a new agreement to become effective atthe expiration of the present agreement under which we areoperating."On or about July 16, 1936, aproximately 17 of these Companiesreplied in identical terms to the effect that :"Since receiving your letter of June 26th, 1936 . . . request-ing a meeting with Sailors' Union of the Pacific, we have beennotified of a proceeding pending before the National Labor Rela-tionsBoard relating to the representation of, our seafaringemployees for the purpose of collective bargaining. , It wouldseem proper to await the result of the proceedings before the8 S.U. P. maintains meeting halls at Seattle and Aberdeen,Washington;Portland,Oregon;San Francisco and San Pedro,California;and Honolulu,Territory of Hawaii,where the men report after returning from trips and await calls from shipowners to,report for next duty.These meeting halls are apparently hiring halls. DECISIONS AND ORDERS223Board before taking any further 'action with reference to thesubject of your letter."On August 10,1936, T. G. Plant, Chairman of the Coast Committeefor the Shipowners, which includes the off-shore operators, addresseda letter to I. S. U. stating :"The award of April 10, 1935 which constitutes a series ofagreements between your unions and certain of the undersignedsteamship companies, as well as certain agreements between yourunions and others of the undersigned steamship companies, willall expire on September 30, 1936."Looking to this end they (the shipowners) have formulatedcertainmodifications which they wish to discuss with you atthe earliest possible date.*******"Please advise promptly when you will meet us, . . ."The names of S. U. P., the Firemen and the Stewards were placedunder the name of I. S. U. in the address of this letter and copiesof the letter were sent to S. U. P. and to the Firemen and the Stew-ards.On August 17, 1936, Lundeberg replied to the Coast Committee,stating in part:"2:Your letter is addressed to the International Seamen'sUnion of America and to the three district unions;-"You probably know that the Sailors' Union of the Pacificisnot now a -.part of the International Seamen's Union ofAmerica."The award and agreements you refer to in your letter weresigned by the International Seamen's Union, as agent, forthe several district unions, including the Sailors' Union of thePacific."The act of revocation of the charter by the InternationalSeamen's Union automatically revoked this agency and auto-matically stopped the International Seamen's Union from repre-senting the Sailors' Union of the Pacific in any negotiationsor in any agreements.Therefore, the Sailors' Union of thePacific prefers to and does cancel and terminate the existingagreements on September 30, 1936, as far as these agreementsaffect the Sailors' Union of the Pacific.9This notice has been construed by all the patties to constitute the notice requiredto terminate the existing contracts on September 30, 1936, even if the letter of Plantquoted directly above had not done so. 224NATIONAL LABOR RELATIONS BOARD"3: But the Sailors' Union of the Pacific will be glad to ne-gotiate a new agreement with the shipowners covering the,requirements of the sailors of the Pacific Coast."All of these negotiations will be directly by the representa-tives of the Sailors' Union without the intervention of any`agents."'Plant replied on August 21, 1936:"The arbitration award under which we have been workingresulted from a collective bargaining agreement with the agencydesignated by the National Longshoremen's Board, in the lateFall of 1934.That agency was the International Seamen'sUnion.'- `"You have advised us that ^ a disagreement, has arisen betweenyour Union and the International Seamen's Union, resultingin the revocation of your charter by the International.OneCourt action, pends, instituted by your Union, seeking to declareyour expulsion null and void.There also pends your applicationto the National' Labor Relations Board for a determination thatyour Union and not the International, represents the sailors."We are'anxious to proceed on the desired modifications with-out delay, but feel that we must be assured that we are dealingwith the properly authorized agency.We suggest a joint con-ference with representatives of your Union and those of theInternational."On August 28, 1936, Plant replied to a letter of August 22 fromLundebexg in which Lundeberg stated that S. U. P. refused to attenda joint conference of the steamship companies and of I. S. U., that:"You will appreciate that we have not the authority to deter-mine who is the proper representative of our sailors.However,we are desirous of meeting with someone, in an effort to finda means of arriving at a solution of our mutual problems.Wefeel, therefore, that we should confer with representatives of theSailors Union of the Pacific at an early date, in an effort to findsome method for settlement of the proposed modifications of theaward of April 10, 1935 and your agreement of April 11, 1936with steamship companies in the Alaskan Trade.We will there-fore be glad to meet you at our earliest mutual convenience thatour pending negotiations with other groups will permit."On September 3, 1936, at the second hearing of this case, Planttestified that no conferences had yet been held with S. U. P. pursuantto the invitation of the off-shore operators.His testimony as to theposition taken by the off-shore operators was as follows: DECISIONS AND ORDERS225"Q. Do I'understand your statement to be that if the Inter-national Seamen'sUnion, so to speak,washes its hands of thequestion of negotiating on behalf of the sailors of the PacificCoast, that your group is willing to enter into a workingagreement with the Sailors'Union of the Pacific?"A. That is correct."Q. In the event that such an agreement between your clientsand the Sailors' Union of the Pacific should be worked out, isityour understanding that the International Seamen's Unionwould not be a signer of any such agreement?"A. Yes.. ,That is our understanding,that the ISU would notthen be a party to it."Q. Is it proper to interpret your action iri requesting orin acquiescing to the demands or the requests of the'Sailors'Union of the Pacific for separate negotiations as meaning thatthe International Seamen's Union at present is out of the bar-gaining picture on behalf of the sailors of the Pacific Coast?"A.We do thinkso, ..."Nat Levin, representing the steam schooner operators,1° testifiedthat on September 1, 1936, a committee of these operators held aconference with S. U. P. and that further conferences were scheduled.The significance of these conferences is shown in the followingtestimony of Levin :'"Q.What was the purpose of your conference?"A. The purpose was to attempt to negotiate an agreementwith the Sailors' Union of the Pacific on behalf of the companieswhich are members of the Ship Owners Association of thePacific Coast."Q.Was the International Seamen's Union in any way con-nected with or' officially notified or asked to participate in thatconference and negotiations?"A. No."Q. Your group recognizes the Sailors' Union of the Pacificas the collective bargaining representative of the sailors em-ployed on steam schooners employed on'the Pacific Coast?"A.Well, I will say in yesterday's meeting we met with themfor the purpose of making an agreement on' wages and workingconditions covering the sailors who are members of the Sailors'Union of the Pacific which, we understand; are practically allof the sailors working on the ships of our members.10 All of the Companies herein involved belong either to the off-shore or steam schoonergroups. 226NATIONAL LABOR RELATIONS BOARD"Q.Well, is it the position of your group that the Interna-tional Seamen's Union is properly to be a party to any agreementwhich may result from your negotiations?"A. Not as far as our present meetings with the Sailors'Union of the Pacific are concerned. In other words, in themeeting with the Sailors' Union of the Pacific in the hope ofmaking an agreement, it didn't enter into the thoughts of thecommittee that they would be--the International Seamen'sUnion-in the picture at all as far as the sailors were concerned."Q. But the present negotiations that you have referred toare for the purpose of consummating a contract with the Sailors'Union of the Pacific. Is that correct?"A. That is correct."It is apparent, both from the acts of these operators and from thetestimony of their representatives, that at the present time the ship-owners are meeting or intend to meet with S. U. P. for the purposeof entering into a new agreement concerning the sailors 'employedon the Pacific Coast and that they will recognize S. U. P. as the solerepresentative of these sailors at least so long as I. S. U. makes noclaim to represent them.B. The position of I. S. U.In the notice of May 1, 1936, sent by I. S. U. to S. U. P. command-ing S. U. P. to attend a meeting of the Executive Council in Chicago,Illinois on May 25, 1936, it was stated that the purposes of the meet-ing, in addition to the hearing in relation to the charges againstS.U. P., were :"4.To consider and act upon the question of organizing an-other union or unions of Sailors on the Pacific Coast, irrespectiveof whether said charter of the Sailors' Union of the Pacific isrevoked or not;"5.To consider and act upon any other business, proposal,resolution and suggestions bearing directly or indirectly uponany of the above mentioned matters, and also upon the questionsof property, moneys, and any other matters. of any kind whatso-ever affecting the Sailors' Union of the Pacific, the organizationof the members of the International Seamen's Union on thePacific Coast, labor problems and wages on the Pacific Coast,and policies in connection therewith, and any other matters con-cerning the business of the International Seamen's Union on thePacific Coast." DECISIONS AND ORDERS227Lundeberg testified that after the charter of S. U. P. was revoked,I.S.U. "went on record to reorganize this Coast and sent organizerson the Coast here to start another union"; that "they J. S. U.) estab-lished an office at 64 Pine Street to reorganize or open up a dual union,which would interfere with the Sailors' Union of the Pacific"; andthat "they (I. S. U.) sent a letter to the shipowners after the charterwas revoked that they J. S. U.) represented the men on the Coasthere."The purpose of this testimony was to show that I. S. U. alsoclaims the right to represent the sailors in the pending negotiations.Whether or not I. S. U. intends to or has begun to organize a rivalunion of sailors is not pertinent to the issues involved here, since it isclear from the record that practically every sailor employed by theseCompanies is at present a member of S. U. P. Any intention ofI. S. U. to interfere in the pending negotiations on behalf of a groupof newly organized sailors in a rival union could not be seriouslyurged by S. U. P. as a basis for the need of a certification by us atthe present time.Whether or not I. S. U. sent a letter to the shipowners after thecharter of S. U. P. was revoked stating that I. S. U. represented thesailors on the Coast, it seems apparent from the entire record in thecase that this letter, if sent, constitutes the only attempt of I. S. U.to interfere with the representation of the sailors by S. U. P. in thepending negotiations.Nor is there any indication in the record thatit intends to do so.On the contrary, at the first hearing Ivan Hunter,Secretary-Treasurer of I. S. U., testified in direct examination bycounsel for I. S. U. as follows:"Q.Were these provisions inserted in the notice (i. e., of May 1,1936) to indicate any purpose on behalf of the International Sea-men's Union to.interfere at the present time with the function ofthe Sailors' Union of the Pacific, in accordance with the state-ment (testimony) of Mr. Lundeberg,'A.No sir."Q. Nov, Mr. Hunter, even if the charter of the Sailors' Unionof the Pacific is not restored, in the negotiations within the nextfew months looking toward the renewal of the present PacificCoast agreement would the International Seamen's Union be will-ing to have the Sailors' Union participate directly in such negotia-tions in order to protect the bargaining unit?"A. It would."His testimony on cross-examination by counsel for S. U. P. was:"Q. You stated in your direct testimony that you would beperfectly willing to have the Sailors' Union appear jointly in5727-37-vol i1-1G 228NATIONAL LABOR RELATIONS BOARDnew negotiations-was that the effect of that testimony which yougave in answer to a question ...?"A. That is right."Q. You didn't have any idea in that that you would representthem, did you?"A. No, sir; I did not."Q. You meant that they would represent themselves, did you?"A. That is right; yes, sir.'Q. Frankly, Mr. Hunter, :you testified you hadn't any desireto interfere with the interests of the Sailors' Union of the Pacific,is that correct ?"A. That is correct."The brief filed on behalf of I. S. U. stated :"While the shipowners did raise the question as to whether ornot the loss of the charter created an obstacle to negotiations incase the International Seamen's Union objected to the partici-pation of the Sailors' Union of the Pacific nevertheless, thisdoubt was completely dissipated by the testimony of Mr. IvanHunter as Secretary-Treasurer of the International Seamen'sUnion to the effect that the International has always been willingthat the spokesmen designated by the Sailors through the Sailors'Union of the Pacific should speak for the Sailors in the negotia-tions.The record clearly shows that the International Sea-men's Union at no time interfered with the Sailors' Union ofthe Pacific in the negotiation of those contracts which have beenconsummated since the revocation of the charter "".:. the International Seamen's Union has taken the positionthat it is willing to bring directly into the negotiations the chosenspokesmen of the Sailors themselves."At the second hearing counsel for I. S. U. submitted as part of therecord the following answers to these questions by the Board :"Question 1: Is it the intention of the I. S. U. to refrain en-tirely from interfering with the negotiations of S. U. P. as therepresentative of the sailors or is it the position of I. S. U. thatit has a joint right to negotiate with S. U. P. on behalf of thesailors ?"Answer : The International Seamen's Union has never made ita practice of negotiating directly for its district unions, nor ofparticipating directly in the negotiations except (1) when re-quested by the district unions, (2) when the district unions have"The testimony shows that since January 27, 1936, S. U.P. has entered into about20 contracts with Alaskan shipowners and that I.S.U. has made no.attempt to inter-fere with the making of these contracts. DECISIONS AND ORDERS229reported inability to agree and the, Secretary-Treasurer of theInternational Seamen's Union is called in preliminary to a strikein accordance with the International constitution, and (3) whereby contract, as in the case of the agreements and awards of thePacific Coast, the International Seamen's Union has obligationsto perform.Since notices of termination have been given re-specting the two Pacific agreements, and since negotiations nowpending are for new agreements, the, only participation of theInternational Seamen's Union will be under conditions (1) and(2) above.Since the Sailors' Union of the Pacific charter isrevoked, neither of these conditions can occur."Question 2: Does I. S. U. take the position that, in the eventa contract is consummated with the ,ship, owners as a result ofthe pending negotiations, I. S. U. would have the right to signthe contract jointly with S. U. P. on behalf of the sailors?"Answer : Under circumstances as they now exist-no."Most significant, too, is the fact that S: U: P. admits that it nolonger believes I. S. U will attempt to interfere in behalf of thesailors in the pending negotiations.Lundeberg himself testifiedat the second hearing in the following manner concerning the con-'11ferences, with the steam schooner operators:"Q. The question was, in the conference which was held yes-terday between the Sailors' Union of the Pacific and the steamschooner group, was that conference a part of negotiations look-ing to the consummation of a contract between the steamschooners and the SUP without the participation of ISU in,anyshape or.form?"A. Absolutely."Q. So that it is understood by the parties who participated inthat conference that the ISU is not to have any voice in thedetermination of the terms of your agreement, and is not to bea party, either through having its signature on the contract orin any other way?"A. That is right."In addition, counsel for S. U. P. stated that the right of S. U. P.to negotiate for the sailors was one point on which I. S. U. andS.U. P. agreed in the terms which had been submitted by each tothe other as a basis for the reinstatement of S. U. P into I. S. U.He also admitted that he understood I. S. U. had definitely expressedits desire not to participate in the pending negotiations.It is apparent, from the foregoing recital of facts, that theredid exist, until recently, a question concerning the representationof the sailors employed by the Companies herein involved.But 230NATIONALLABOR RELATIONS BOARDat the present time the ship owners are recognizing S. U. P. as therepresentative of the sailors and have entered into negotiations withS.U. P. for the purpose of consummating a contract concerningthe sailors, and I. S. U. is neither interfering in any way norasserting the right to represent the sailors in these negotiations.In addition, it clearly disclaims any intention of doing so.There-fore, no question exists at the present time concerning the repre-sentation of the sailors employed by the Companies herein involved.DISPOSITION OFCASESince no question exists concerning the representation of thesailors employed by the Companies herein involved, the Board willtake no action on the petitions at this time. If it should becomeapparent to the Board that because of the actions of I. S. U. or ofthe Companies herein involved a question affecting commerce con-cerning the representation of the sailors employed by these Com-panies should again arise, the Board will reopen the case and takesuch action as it may deem necessary.MR. EDWINS.SMITH,doubting:In signing the above decision, I have done so with some reserva-tions as to the wisdom of denying certification to S. U. P.Eventhough the current situation, as described in the decision, seems toindicate that there no longer exists a controversy regarding repre-sentation, I feel that there are uncertainties and ambiguities in therelationship of the parties, as revealed by the Board's investigation,which would warrant the Board in hesitating to deny a formalcertification of S. U. P. as the bargaining representative of thesailors employed by the companies. It is the opinion of the Chairmanof the Board that certification of S. U. P. is not called for in theabsence of more precise indications of either present or potentialcontroversy.I am unwilling to press my doubts to the point of apossible disagreement, since to do so would result in no decisionbeing issued, thus preventing the parties from receiving the .benefitof the Board's detailed investigation into a question of great impor-tance both to the sailors and to the shipowners on the Pacific Coast.The last sentence of the Board's decision, leaving the way clearfor an immediate reopening of the whole matter should an occasionarise, seems to me a desirable form of insurance of the petitioner'srights.